UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7192



MELVIN JOE MOORE,

                                             Plaintiff - Appellant,

         versus


J. STEVENS, Sergeant; K. BOWICK, Sergeant;
V. SPROUSE, Sergeant; C. RUSHTON, Warden; L.
CARTLIDGE; P. PRATT, Lieutenant,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (CA-96-3516-23-4)


Submitted:   November 20, 1997          Decided:     December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Joe Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a South Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915(e)(2)(B)(i) (West Supp. 1997). We

have reviewed the record and the district court's opinion and find

that this appeal is frivolous. Accordingly, we dismiss the appeal
on the reasoning of the district court. Moore v. Stevens, No. CA-
96-3516-23-4 (D.S.C. Aug. 14, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2